29 F.3d 628
74 A.F.T.R.2d 94-5563
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gary Jerome WEBER, Appellant,v.UNITED STATES of America, Appellee.
No. 93-3755.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1994.Filed:  July 21, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Gary Jerome Weber timely appeals from the District Court's1 order affirming a decision of the Bankruptcy Court,2 holding Weber liable as a responsible person for assessments made by the Internal Revenue Service pursuant to 26 U.S.C. Sec. 6672 (1988).  Having carefully reviewed the record and the parties' briefs, we conclude that the Bankruptcy Court's findings are not clearly erroneous and that no error of law requiring reversal appears.  Although the Bankruptcy Court erred by placing the burden of persuasion on Weber, the error was harmless;  as the District Court correctly concluded, in view of the evidence supporting the government's position, the result would have been the same had the burden of persuasion properly been placed on the government.  Since an opinion would lack precedential value, we affirm the judgment of the District Court without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota


2
 The Honorable Robert J. Kressel, United States Bankruptcy Judge for the District of Minnesota